DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments filed December 22, 2021, with respect to the Double Patenting rejection of claim 1 have been fully considered and are persuasive.  The Double Patenting rejection of claim 1 has been withdrawn. 
Applicant's arguments filed December 22, 2021, with respect to the prior art rejection of claim 1 have been fully considered but they are not persuasive. Previously cited US 9,373,234 (hereinafter “Beinhocker”) teaches, in Figure 12 and in column 10, lines 39-50, the claimed sensing tape having an open mesh structure providing openings to an adjacent structure.
Claim Interpretation
Regarding claim 3, the limitation “a single-mode optical fiber, a multi-mode optical fiber, or combination thereof” only further limits the parent claim in the sense that claim 3
requires that the “at least one assembly of optical fiber filaments” comprises an optical fiber. Otherwise, there is no further limitation on the optical fiber, as “a single-mode optical fiber, a multi-mode optical fiber, or combination thereof” covers all such optical fibers.

Regarding claim 4, the limitation “wherein the at least one assembly of optical fiber filaments comprises a monofilament or a multifilament” fails to further limit the parent claim as “monofilaments” and “multifilaments” appear to encompass all possible filaments.
Regarding claim 8, the limitation “fiber filaments of an organic material, and inorganic
Regarding claim 12, the limitation “fiber filaments of an organic material, and inorganic material, or combination thereof” only further limits the parent claim in the sense that claim 12 requires that the “second assembly of filaments” comprises fiber filaments. Otherwise, there is no further limitation on the fiber filaments, as “fiber filaments of an organic material, and inorganic material, or combination thereof” covers all such fiber filaments.
Regarding claim 13, the limitation, “an optical fiber filament, a non-optical fiber filament, or combination thereof” fails to further limit the parent claim as this seems to encompass all such fiber filaments.
Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beinhocker.

Regarding claims 1 and 4, Beinhocker teaches a sensing tape (col. 10, line 65 – col. 11, line 5) comprising at least one assembly of optical fiber filaments (col. 11, lines 20-36), wherein the sensing tape has a main direction and a cross direction, and wherein the at least one assembly of optical fiber filaments is oriented at any angle measured relative to the cross direction (Figs. 5B, 11-13), wherein the sensing tape has an open mesh structure providing openings to an adjacent structure (Fig. 12; col. 10, lines 39-50). 
Regarding claim 3, Beinhocker teaches that the at least one assembly of optical fiber filaments comprises a single-mode optical fiber, a multi-mode optical fiber, or combination thereof (col. 2, line 52 – col. 3, line 2; col. 6, lines 26-34).
Regarding claim 7, Beinhocker teaches that the at least one assembly of optical fiber filaments is in communication with an interrogator (col. 9, lines 1-15).
Regarding claim 8, Beinhocker teaches that the at least one assembly of optical fiber filaments comprises a plurality of filaments that are generally parallel to each other (Figs. 5B, 11-13).
Regarding claim 9, Beinhocker teaches that the at least one assembly of optical fiber filaments extend generally parallel to a main direction of the sensing tape, wherein the main direction is 90 degrees relative to the cross direction (Figs. 5B, 11-13).
Regarding claim 10, Beinhocker teaches a second assembly of filaments, wherein the second assembly of filaments comprises a plurality of filaments that are generally parallel to each other and cross over the at least one assembly of optical fiber filaments at a crossing angle (Figs. 5B, 11-13)
Regarding claim 11, Beinhocker teaches that the at least one assembly of optical fiber filaments and the second assembly of filaments are knit, woven, laid, or combination thereof (col. 2, lines 18-30; col. 5, lines 8-34; col. 5, lines 40-61; col. 6, lines 4-10; col. 6, lines 35-40).
Regarding claims 12 and 13, Beinhocker teaches the second assembly of filaments comprises fiber filaments (col. 11, lines 20-36).
Regarding claim 14, Beinhocker teaches a coating to provide a bond between the at least one assembly of optical fiber filaments and the second assembly of filaments (col. 6, lines 12-25).
Regarding claim 15-17, Beinhocker teaches a first carrier comprising a fabric (col. 10, line 65 – col. 11, line 5) and a coating to provide a bond between the first carrier and the at least one assembly of optical fiber filaments (col. 6, lines 12-25).
Regarding claim 19, Beinhocker teaches a second carrier overlying the at least one assembly of optical fiber filaments (Figs. 5B, 11-13).
Regarding claim 20, Beinhocker teaches that the at least one assembly of optical fibers measures strain, temperature, humidity, gas, radiation, stress, or combination thereof (col. 1, lines 24-39; col. 3, lines 12-22; col. 3, lines 33-43; col. 8, lines 58-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beinhocker in view of US 2016/0345872 (hereinafter “Wasson”).
Regarding claim 5, Beinhocker teaches the limitations of the base claim 1. Beinhocker does not teach that the at least one assembly of optical fiber filaments comprises a glass fiber, a polymer fiber, or a blend thereof. Wasson teaches a sensor utilizing glass and/or polymer optical fibers (par. 41). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the at least one assembly of optical fiber filaments of Beinhocker so as to comprise glass and/or polymer optical fibers, as taught by Wasson. The motivation would have been to provide a desired level of mechanical flexibility for the sensing textile (par. 41).
Regarding claim 6, Neither Beinhocker nor Wasson explicitly teach a blend of glass and polymer fiber, wherein the glass fiber and polymer fiber are respective first and second sensors measuring first and second environmental changes. However, Wasson does teach the use of either glass or polymer fibers (par. 41). Therefore, the further modification of claim 13 appears to involve a mere duplication of parts, as one of ordinary skill in the art would be aware that a glass fiber of 
It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the sensing textile of Beinhocker in view of Wasson so as to include two sensors, one comprising a glass fiber of Wasson and the other a polymer fiber of Wasson. The motivation would have been to utilize the sensor for simultaneous sensing of multiple environmental changes.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beinhocker in view of US 2015/0219476 (hereinafter “Stoesz”).
Beinhocker teaches the limitations of the base claim 1. Beinhocker does not teach that the first carrier comprises a laid scrim. Stoesz teaches a carrier comprising a laid scrim (par. [0016]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the first carrier of Beinhocker so as to comprise a laid scrim, as taught by Stoesz. The motivation would have been to improve adhesion qualities (par. [0016]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the sensing tape has a width of 0.25 cm to 25.4 cm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883